COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-144-CV
 
IN RE MUENSTER HOSPITAL
DISTRICT                                      RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B: 
MCCOY, GARDNER, and WALKER, JJ.
 
GARDNER, J. would grant.
 
DELIVERED: 
July 6, 2007




    [1]See
Tex. R. App. P. 47.4.